Title: To Benjamin Franklin from Cadwallader Colden, [October 1743]
From: Colden, Cadwallader
To: Franklin, Benjamin


Sir
[October 1743]
Ever since I had the Pleasure of a Conversation with you tho very short by our accedental Meeting on the Road I have been very desirous to engage you in a Correspondence. You was pleas’d to take some notice of a Method of Printing which I mentioned to you at that time and to think it practicable. I have no further concern for it than as it may be usefull to the publick. My reasons for thinking so you will find in the inclosed Copy of a Paper which I last year sent to Mr. Collinson in London. Perhaps my fondness for my own Conceptions may make me think more of it than it deserves and may make me Jealous that the Common Printers are willing to discourage out of private Interest any Discovery of this sort. But as you have given me reason to think you Zealous in promoting every usefull attempt you will be able absolutely to determine my Opinion of it. I long very much to hear what you have done in your scheme of erecting a society at Philadelphia for promoting of usefull Arts and Sciences in America. If you think any thing in my power whereby I can promote so usefull an undertaking I will with much pleasure receive your Instructions for that end. As my son Cadwallader bears this I thereby think my self secured of the pleasure of a Line from you by him.
